Case 8:21-cv-01069-VMC-JSS Document 18 Filed 06/21/21 Page 1 of 3 PageID 322




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                             CASE NO.: 8:21-cv-01069-VMC-JSS

DEPOSITORS INSURANCE COMPANY, and
ALLIED   PROPERTY   &   CASUALTY
INSURANCE COMPANY

       Plaintiffs,
vs.
WTA TOUR, INC., a corporation, and
MADISON BRENGLE, an individual

      Defendants.
_________________________________________/

        PLAINTIFFS’ UNOPPOSED MOTION FOR ENLARGEMENT OF TIME
             TO RESPOND TO WTA TOUR, INC.’S COUNTERCLAIM

       Depositors Insurance Company (“Depositors”) and Allied Property & Casualty Insurance

Company (“Allied”)(collectively, “Plaintiffs”), by and through the undersigned counsel, and

pursuant to Rule 6(b), Fed.R.Civ.P. and Rule 3.01, M.D. Fla., seeks the entry of an order

granting an enlargement of time to respond to the Counterclaim by Defendant, WTA Tour, Inc.

(“WTA”) no later than July 2, 2021, and as grounds therefor states:

       1.      This lawsuit arises from Plaintiffs’ Complaint for declaratory relief seeking a

declaration that neither Depositors nor Allied have a duty to defend WTA in an action brought

by Madison Brengle against WTA (“Underlying Action”). See DE 1.

       2.      In response, WTA filed a Counterclaim, seeking damages from Depositors’

alleged failure to defend WTA in the Underlying Action, as WTA alleges is required by the

parties’ insurance contract. See DE 9.

       3.      Depositors’s response to the Counterclaim is due on June 22, 2021.




                                                                              1017865\308411013.v1
Case 8:21-cv-01069-VMC-JSS Document 18 Filed 06/21/21 Page 2 of 3 PageID 323




        4.        On June 21, 2021, the undersigned learned of personnel changes with Plaintiffs

that impact Depositors’s ability to timely respond to the Counterclaim; thus, additional time is

needed, until July 2, 2021, to allow the Plaintiffs to review the allegations against Despositors

and respond to the Counterclaim.

        5.        Plaintiffs file this motion in good faith, and Plaintiffs do not—by filing this

motion—intend to delay or hinder these proceedings. Likewise, the extension will not impact the

proposed schedule described in the Joint Motion for Modified Scheduling Order. See DE 17. No

prejudice will result to WTA by the granting of this motion.

                                   MEMORANDUM OF LAW

        Rule 6(b), Fed.R.Civ.P., provides in relevant part: "When an act may or must be done

within a specified time, the court may, for good cause, extend the time: (A) with or without

motion or notice if the court acts, or if a request is made, before the original time or its extension

expires . . . “

        District courts have broad discretion under 6(b) to expand filing deadlines. See, Busch v.

County of Volusia, 189 F.R.D. 687 (M.D. Fla. 1999). In the instant case, the extension is

requested and proper cause is demonstrated due to the undersigned's need for additional time to

prepare the appropriate response. Furthermore, Depositors has meritorious defenses to the

Counterclaim. This motion has been timely filed.

        For the reasons set forth herein, Plaintiffs respectfully request that an order be entered

granting an extension of time until July 2, 2021 to respond to WTA’s Counterclaim.

                            LOCAL RULE 3.01(g) CERTIFICATION

        Pursuant to Local Rule 3.01(g), M.D. Fla., the undersigned hereby certifies that on June

21, 2021, counsel for Plaintiffs conferred with counsel for WTA regarding the merits of this

motion, and WTA does not oppose the relief requested herein.


                                                                                   1017865\308411013.v1
Case 8:21-cv-01069-VMC-JSS Document 18 Filed 06/21/21 Page 3 of 3 PageID 324




                                             HINSHAW & CULBERTSON, LLP

                                             /s/ Ronald L. Kammer
                                             Ronald L. Kammer, Esquire
                                             Florida Bar No. 360589
                                             rkammer@hinshawlaw.com
                                             Edward T. Sylvester
                                             Florida Bar No. 051612
                                             esylvester@hinshawlaw.com
                                             HINSHAW & CULBERTSON LLP
                                             2525 Ponce de Leon Boulevard, 4th Floor
                                             Coral Gables, Florida 33134-6044
                                             (T): 305-358-7747 – (F): 305-577-1063
                                             Counsel for Plaintiffs


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 21, 2021, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notifications of such filing to all

CM/ECF participants and I certify that a copy has been mailed to Defendant, Madison Brengle,

3609 45th Terrace West, Unit 101, Bradenton, Florida 34210.

                                             /s/ Ronald L. Kammer
                                             Ronald L. Kammer
                                             Florida Bar No. 360589
                                             rkammer@hinshawlaw.com




                                                                             1017865\308411013.v1
